Citation Nr: 1438260	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-32 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  At the hearing, additional evidence was submitted with a waiver of RO initial consideration.

The Veteran's claim was originally developed and adjudicated strictly as a claim of service connection for the psychiatric diagnosis of PTSD.  However, pertinent evidence of record indicates that the Veteran has other pertinent psychiatric diagnoses with symptom manifestations reasonably encompassed by the claim (including anxiety disorder and chronic depression).  In light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), it has been recharacterized as stated on the preceding page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records include assessments of PTSD based on the Veteran's accounts of combat stressor events that have not been corroborated.  Specifically, he has testified that, while on convoy to Da Lat in January or February 1968, they came under enemy fire and a fellow service member/friend was wounded.  See hearing transcript, pages 5-7.  VA treatment records also note that while the Veteran had "poor recall of experiences in Vietnam," he "[h]ad discrete traumatic experiences, attacked and friend wounded."  A review of the record found that there has been no attempt to verify this event.  Generally events involving the death/injury of American service members are capable of verification (if they occurred); therefore development for verification is necessary.

The October 2010 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD because he "does not report re-experiencing symptoms clearly linked" to his Vietnam experiences (such as riding in a convoy in which a man was wounded by shrapnel).  The examiner further found that, because the Veteran "does not relate his symptoms to, or have clear re-experiencing symptoms of, his service in Vietnam, his diagnosed Anxiety Disorder, NOS is less likely as not due to a fear of hostile military or terrorist activity during his service in Vietnam."  However, the Veteran subsequently testified that he has recurring dreams (hearing transcript, pages 4 and 6) and has "constant nightmares, remembering convoy attack" (April 2011 VA Form 9).  Given the circumstances, another psychiatric examination to determine whether he now has a diagnosis of PTSD related to a fear of hostile military activity is indicated.

The Veteran appears to be receiving ongoing VA psychiatric treatment.  The most recent records of his VA treatment in the record are dated in June 2011.  As any outstanding records of pertinent VA treatment are constructively of record, they must be obtained.

Accordingly, the case is REMANDED for the following:

1.  Regarding the matter of service connection for psychiatric disability other than PTSD, the AOJ should send the Veteran notice under the Veterans Claims Assistance Act of 2000, and provide him and his representative the opportunity to respond.

2.  The RO should secure for the record copies of complete clinical records of any (and all) VA mental health treatment the Veteran has had since June 2011.

3.  The RO should obtain from the Veteran (and from official sources, such as service personnel records) information sufficient to arrange for verification of his alleged stressor events that are capable of verification (to specifically include exposure to enemy fire and the convoy attack and injury of his fellow service member/friend).  The AOJ should seek verification of all stressor events for which there is sufficient information to secure verification.  The AOJ should make a formal determination as to what (if any) alleged stressor event(s) in service is/are corroborated; if any development in this matter cannot be completed, the reason must be explained, and the scope of the attempt at such must be described.  

4.  After the above-sought development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to ascertain the nature and likely etiology of his psychiatric disability.  The Veteran's record (to specifically include this remand and the AOJ's formal finding of what (if any) stressor event is corroborated ) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of the pertinent medical history, the examiner should offer an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each acquired psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD based on a corroborated stressor event (if any is found by the AOJ) or on a fear of terrorist or hostile activity in service?  If PTSD is not diagnosed, indicate clearly what symptom(s) needed for such diagnosis is/are lacking.

(b)  As to each acquired psychiatric disability other than PTSD diagnosed, please indicate whether such entity is at least as likely as not (a 50 % or better probability) related to the Veteran's military service/events or manifestations noted therein.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

5.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

